Citation Nr: 0923290	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  02-01 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to April 
1970.  His medals and badges include the Bronze Star Medal, 
First Oak Leaf Cluster, with "V" Device, the Combat 
Infantryman Badge, and the Purple Heart Medal.

Service connection is in effect for a number of disabilities, 
including shell fragment wound residuals of the right 
shoulder and the distal third of the arm, with involvement of 
Muscle Groups II, V, and VI, rated as 30 percent disabling; 
post-traumatic stress disorder, rated as 30 percent 
disabling; and residuals of a shell fragment wound of the 
right lower extremity (Muscle Group XII), evaluated as 10 
percent disabling. The combined disability evaluation of 70 
percent has been in effect since January 2000.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January 2004, May 2006, and 
November 2007.  This matter was originally on appeal from an 
August 2001 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Chicago, Illinois.

In September 2005, VA received correspondence from the 
Veteran which included a letter to then Senator Obama which 
indicated that the Veteran suffers from a blood disorder 
which is service connected.  As it is unclear whether the 
Veteran wishes to make a claim for service connection for a 
blood disorder, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's chloracne is related to active service.




CONCLUSION OF LAW

Chloracne was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's November 2007 Remand, the Appeals 
Management Center (AMC) arranged for an etiology opinion of 
the Veteran's current skin disorder and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
November 2007 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
observes that in light of the favorable outcome of this 
appeal, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  

The Veteran filed his original claim for a rash as a result 
of being sprayed with Agent Orange during his tour of Vietnam 
in February 1980.  In August 1990, the Veteran submitted a 
statement that during his time in Vietnam he came in contact 
with something because of the large sores on his face, back, 
armpits, neck, legs, behind and inside his ears, nose, groin, 
and rectal area.  The Veteran stated that when he returned 
from Vietnam in 1970, he went to see his family doctor to 
treat what he thought was Jungle Rot sores and had cysts 
removed from his head, back, and behind his ears.  The 
Veteran stated that from 1973 to 1975, the sores in his ears 
and nose started to go away as well as the rashes on his 
feet, hands, and rectal areas.  The Veteran stated that in 
1977, the cysts, rashes, and sores reappeared and he was seen 
at the Iowa City VA.  The Veteran stated that the cysts, 
sores, and rashes still persist.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).    

Service connection may also be granted where the evidence 
shows that a Veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  If there is 
no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a).  If a Veteran was exposed to a herbicide agent 
during active military, naval, or air service, chloracne or 
other acneform diseases consistent with chloracne shall be 
service-connected, even though there is no record of such 
disease during service as long as it shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii), 3.309(e).  A Veteran 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will 
be presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to the 
contrary.

In this case, the Veteran's service personnel records confirm 
that the Veteran served in the Republic of Vietnam from April 
1968 to April 1970.  Consequently, he is presumed to have 
been exposed to herbicides during military service.  

The Veteran's service treatment records indicate that he was 
hospitalized from June 13, 1968 to July 7, 1968 for a 
sprained ankle and sores on his body in several areas.  
Diagnosis with regard to the Veteran's skin was pyodermas, 
disseminated, treated, and improved.  A dermatology 
consultation report notes a diagnosis of pyodermas impetigo.  
Pyoderma is defined as any pyogenic (puss-forming) infection 
of the skin; may be primary, as impetigo, or secondary to a 
previously existing condition.  See Stedman's Medical 
Dictionary, 27th Edition, Copyright 2000.  

Over the years, the Veteran has had numerous diagnoses 
related to his skin including actinic keratosis, nonspecific 
contact dermatitis, herpes simplex, epidermal cysts, prurigo 
nodules, eczema, focal epidermal hyperplasia with 
hyperkeratosis, perivascular dermatitis with focal vacuolar 
interface change, hidradenitis suppurativa, neurotic 
excoriations, discoid lupus erythematosus, and tinea 
corporis.  

In October 1970, within months of the Veteran's discharge, he 
was seen for infected sebaceous cyst of the right ear lobe.  
In 1973, although the record is difficult to read, it appears 
that the Veteran was diagnosed with dermatitis. 

A December 1979 initial data base record for possible 
exposure to toxic chemicals indicates that the Veteran was a 
former paratrooper reportedly sprayed and developed rash on 
face, hands, groin and other moist body areas two weeks after 
exposure.  Small clear blisters (vesicles) typically develop 
between fingers, ruptured and drain a clear fluid.  Lateral 
areas of the mouth have typically been involved as well as 
fingers and face off and on since.  

A skin biopsy was done in August 1987 which diagnosed 
superficial folliculitis with surrounding necrotic epidermis 
involving the dermal junction.  Pathology report for skin 
excised from the nape of the Veteran's neck in July 1991 
determined a diagnosis of actinic (solar) keratosis, 
hypertrophic type.  

An October 1990 VA examination report notes that the Veteran 
complained of recurring dermatitis since Vietnam occurring 
monthly at various sites on skin (axille, groin, back of 
neck).  Assessment was hidradenitis suppurativa (HS).  HS is 
defined as chronic pus-forming and cicatricial disease of the 
apocrine gland-bearing areas which is caused by poral 
occlusion with secondary bacteria infection of apocrine sweat 
glands.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 766 (28th 
Ed. 1994).   

A November 1996 private medical record notes that the Veteran 
reported lesions in back of left and right ears that he has 
had about 12 years or so which never gets sore and never 
bothers him at all and rashes on the fact, neck, under arms 
and moist area in groin once in a while.  The Veteran 
reported a burning sensation like blisters then the rash 
heals up.  Physical examination demonstrated few epidermal 
cysts and folliculitis behind ears and neck area which were 
removed by excision.  Folliculitis is defined as inflammation 
of a follicle or follicles.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY  647 (28th Ed. 1994).  
   
The Veteran underwent a VA examination in March 2000.  A 
diagnosis of nonspecific contact dermatitis of buttocks was 
rendered.  The Veteran underwent a VA examination in December 
2000.  The examiner noted treatment in service for pyodermas 
and impetigo, VA examination in 1971 was negative for 
findings of skin condition, reserve enlistment examination of 
August 1977 was negative for history of findings of skin 
condition, VA examinations in 1983 and 1987 were negative, 
and diagnoses of superficial folliculitis by biopsy, 
hidradenitis suppurativa.  The examiner noted that the 
Veteran's complaints seem to be different from earlier 
reports.  Physical examination demonstrated erythematous 
scaly patches on forearms, two active lesions on his right 
arm approximately 2 mm raised and red, three lesions on the 
left arm similar in description, and multiple scars over his 
forearms that were likely due to residuals of these lesions.  
Assessment was skin dysesthesias, prurigo nodules, and 
eczema.  The examiner noted that it was impossible to 
determine any causality between these findings and service in 
Vietnam and that the Veteran reported that these nodules had 
been present since Vietnam but prior records do not make 
mention of them.

In July 2001, the Veteran's acneform folliculitis was noted 
to possibly be due to Agent Orange exposure and in November 
2003 it was noted to possibly due to Agent Orange exposure 
versus other tropically acquired disease.

An October 2001 Dermatology record authored by a medical 
student assessed skin dysasthesias and prurigo nodules.  It 
was noted by the medical student that the Veteran felt 
strongly that this was related to Agent Orange but opined 
that these skin changes are not Agent Orange related.

A March 2004 medical record indicates that the Veteran had 
several massive weeping ulcers on upper arms and trunk, that 
he was being treated by dermatology but there had been no 
real remission of the condition.  The provider noted that the 
lesions appear different in that they seem to start as a kind 
of abraded area on skin and then progress to wide almost full 
thickness ulcer that heal with scarring.  The Veteran 
reported being treated in the field in Vietnam with "purple 
stuff: and his skin would turn brown and peel.

The Veteran underwent a VA examination in May 2004.  The 
examiner noted that a review of the extensive medical history 
indicates that the Veteran developed "boils" behind the 
ears that would spread downward to the trunk, pyoderma and 
impetigo were diagnosed and acne on post neck in 1968.  Since 
then, Veteran has been treated at various times for 
folliculitis and/or hidradenitis suppurativa with 
tetracycline.  The Veteran reported that he continues to get 
the lesions, now diffuse, which are painful and occasionally 
itchy on the trunk, arms, face, neck, buttocks, and legs.  
Diagnosis was neurotic excoriations (picker's nodule), 
discoid lupus erythematosus, tinea corporis.  Punch biopsy 
was also done on the left upper arm and left upper back.  The 
examiner noted that he would determine relation to service 
once the biopsy results were available.

A June 2004 medical record indicates that the chronic skin 
problem continued unabated, that the several massive weeping 
ulcers 1-1.5 cm on upper arms and some on trunk have healed 
with deep scarring.  The provider noted that the appearance 
of these is as if he excoriates them with his fingernails - 
however, on questioning, the Veteran stated that he only 
removes the central area with tweezers or hemostat (which he 
keeps in alcohol).  The Veteran reported that the lesion 
begins as a kind of tiny "blister" that progresses to an 
acne-like pimple (small with whitish and serous material that 
hurts like a boil), he uses a comedone extractor, and an 
ulcer develops and enlarges without any excoriation on the 
Veteran's part.  He uses tweezers to remove a central part 
that looks like follicle.  The entire process runs its course 
from blister to scar in 4 to 6 months.  The Veteran brought 
in central processes which were submitted to pathology.  
"Fragments of benign squamous epithelium with parakeratosis 
and a fibrinopurulent crust."  

In March 2005, the Veteran presented with no major outbreaks 
since September 2004.  Physical examination demonstrated 
multiple 1-2 cm mascules on trunk and extremities, a few 
single lesions on face, and multiple smaller (less than 1 cm) 
red, excoriated macules on back.  Assessment was 30+ year 
history of prurigo nodularis currently in remission.

The Veteran underwent a VA examination in November 2006.  
After physical examination of the Veteran which demonstrated 
scattered perifollicular erythematous papules with overlying 
excoriations scattered open comedones on forehead, cheek, and 
nose, the diagnosis was folliculitis.  The examiner, Dr. 
J.B., opined that it was at least as likely as not due to 
military service and noted that the Veteran had had recurrent 
folliculitis since Viet Nam.

The Veteran underwent a VA examination in September 2008.  
The examiner noted that the claims file was thoroughly 
reviewed.  The Veteran reported that while in Vietnam, he 
reported heavy direct exposure to Agent Orange.  While in 
Vietnam, the Veteran had episodes of pyoderma and 
folliculitis.  Subsequently he has continued to have numerous 
cysts on the scalp, face and retroauricular areas some of 
which have been excised.  The Veteran reported that the 
lesions were very painful when they arise and are pimple 
like.  The Veteran reported that he excoriates them to 
relieve pain and attempt to have them go away.  The examiner 
noted that the Veteran has carried various diagnoses 
including cutaneous lupus, folliculitis, chloracne, prurigo 
nodularis and neurodermatitis.  

Dr. J.W.S. noted that physical examination noted central face 
with phymatous change with cysts and sebaceous gland 
hyperplasia, retroauricular areas with line of small cysts, 
arms with 4 crusted erosions, extensive scarring of the 
trunk, arms and scalp, and comedones on the back and face.  
Trunk and arms with very extensive hypopigmented depressed 
scars greater than 100 lesions with size ranging from 5 mm to 
2 cm.  Diagnosis was numerous scars secondary to skin lesions 
of chloracne and related treatments are most likely related 
or a result of military service and Agent Orange exposure.

In March 2009, the claims file was returned to Dr. J.W.S.  
Dr. J.W.S. noted that the Houston VA C&P states folliculitis 
as a diagnosis and also noted that it was consistent with the 
diagnosis of chloracne (a type of folliculitis).  Dr. J.W.S. 
stated that chloracne is an acneiform eruption from exposure 
to chlorinated hydrocarbons such as Agent Orange and that it 
consists of acneiform lesions, comedones and sebaceous gland 
overgrowth and secondary scarring.  Dr. J.W.S. stated that 
the Veteran excoriates the lesions that he develops and 
develops secondary changes that can be labeled as prurigo.  

As noted, chloracne is a disease for which service connection 
is presumed when a Veteran is exposed to herbicides, as in 
this case.  The Board recognizes that the disability must be 
shown to have manifested to a compensable degree within one 
year of the Veteran's last exposure to herbicides in Vietnam.  
Given the in-service diagnosis of  disseminated pyodermas and 
impetigo, the Veteran's lay statements of consistent 
breakouts since service, the various diagnoses for the 
Veteran's skin condition, and the medical opinions of record 
which link the Veteran's current diagnoses of chloracne and 
folliculitis to his exposure to Agent Orange, the Board 
concludes that, resolving all doubt in the Veteran's favor, 
an acneiform skin disability was at least as likely as not 
shown to have manifested while he was in Vietnam or within 
one year after leaving Vietnam.  Therefore, the Board finds 
that service connection for chloracne is warranted.


ORDER

Entitlement to service connection for chloracne is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


